            Case 1-19-41291-cec                  Doc 24        Filed 04/24/19           Entered 04/24/19 10:58:04




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                                                      CHAPTER 13
IN RE:                                                                                                CASE NO.: 19-41291-CEC

VICTOR BOSTIC




                                DEBTOR(S).


                                                      CHAPTER 13 PLAN                                                   Revised 12/19/17


      •     Check this box if this is an amended plan. List below the sections of the plan which have been
            changed:
            1.1 c, 1.2 a, 3.1,3.2,3.3, and 9.1


PART 1: NOTICES

To Debtors: Thisform sets out options that may be appropriate in some cases, but the presence of an option on the form
does not indicate that the option is appropriate in your circumstance or that it is permissible in your judicial district. Plans
that do not comply with the local rules for the Eastern Districtof New York may not be confirmable. Ifyou do not have an
attorney, you may wish to consult one.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should
read this plan carefully and discuss it with your attorney. Ifyou do not have an attorney, you may wish to consult one.
Ifyou oppose the plan's treatment of your claimor any provision of this plan, you or your attorney must file an objection
to confirmation at least 7 days before the date set for the hearingon confirmation, unless otherwise ordered by the
Bankruptcy Court. The Bankruptcy Court may confirmthis plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015. In addition, you mayneed to file a timely proofof claim in order to be paid under any
plan.

1.1: The following matters may be of particular importance. Debtors must check one box on each line to state
whetheror not the planincludes eachof the following items. Ifan item is checked as "Not Included" or if
both or neitherboxes are checked, the provision will be ineffectiveif set out later in the plan.

 a.       A limit on the amount of a secured claim, set out in Section 3.4, which may result in          Q Included      3 Not included
          a partial payment or no payment at all to the secured creditor

 b.       Avoidance of a judicial lien or nonpossessory, non-purchase-money security interest,           Q Included      S Not included
          set out in Section 3.6

 c.       Nonstandard provisions, set out in Part 9                                                      S Included      •   Not Included


1.2: The following matters are for informational purposes.

          The debtor(s) is seeking to modify a mortgage secured by the debtor(s)'s principal             CD Included     •   Not included
          residence, set out in Section 3.3

          Unsecured Creditors,set out in Part5, will receive 100%distribution of their timely filed      •   Included    Q Not included
          claim
Case 1-19-41291-cec   Doc 24   Filed 04/24/19   Entered 04/24/19 10:58:04
Case 1-19-41291-cec   Doc 24   Filed 04/24/19   Entered 04/24/19 10:58:04
Case 1-19-41291-cec   Doc 24   Filed 04/24/19   Entered 04/24/19 10:58:04
Case 1-19-41291-cec   Doc 24   Filed 04/24/19   Entered 04/24/19 10:58:04
Case 1-19-41291-cec   Doc 24   Filed 04/24/19   Entered 04/24/19 10:58:04
Case 1-19-41291-cec   Doc 24   Filed 04/24/19   Entered 04/24/19 10:58:04
Case 1-19-41291-cec   Doc 24   Filed 04/24/19   Entered 04/24/19 10:58:04
